Citation Nr: 0503068	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-06 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hypertension.

2.  Entitlement to service connection for mitral valve 
prolapse.

3.  Entitlement to service connection for a pulmonary 
disability, to include asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to January 
1978 and December 1978 to January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran testified in September 2003 at a hearing before a 
hearing officer at the RO.  A transcript of that hearing is 
of record.  

REMAND

By a September 1990 rating decision, service connection was 
granted for hypertension, noncompensably rated from January 
10, 1990.  The veteran filed a claim for increase in August 
1999.  In a September 2003 hearing before a hearing officer 
at the RO, the veteran testified that she has been treated 
for hypertension by a  private physician, Dr. Ghaly, for 
seven years.  She reported regularly scheduled appointments 
every two months.  Since the evidence shows records only from 
1997 to 2001, all outstanding records from 2001 should be 
obtained.

With respect to mitral valve prolapse, the service medical 
records reflect that the veteran was seen in service for 
repeated symptoms which were noted to be possibly related to 
mitral valve prolapse (MVP).  A March 1988 medical record 
notes a history of heart murmur and high blood pressure, and 
a consultation report noted clinical evidence of MVP.  
However, a January 1989 echocardiogram noted that there was 
no demonstrated MVP.  The veteran was separated in January 
1990.

Post-service records show that on a March 2000 VA 
examination, the examiner noted that no mitral valve prolapse 
was shown on echocardiogram (ECHO).  However, a January 2001 
private echocardiogram and Doppler reports from Cedarbrook 
Cardiology confirm the presence of MVP with thickening of the 
mitral valve leaflet.  Additionally, in a September 2003 
hearing before a hearing officer at the RO, the veteran 
testified to treatment for two years by Dr. Rakla, a private 
cardiologist at Cedarbrook Cardiology, for mitral valve 
prolapse allegedly incurred in service.  

It appears that treatment records from Dr. Rakla for this 
two-year period are not in the claims file and should be 
obtained.  Also, since none of the evidence of record 
addresses whether the current diagnosis of MVP is 
etiologically related to the veteran's military service, the 
veteran should be afforded an examination with opinion as to 
the etiology of the MVP.  

With respect to the claim for service connection for 
pulmonary disability, the service medical records reveal that 
beginning in 1987, the veteran was seen for recurrent 
complaints of atypical and persistent chest pain, and was 
diagnosed with costochondritis, and found to have tenderness 
on palpation of the left chest.  A January 1989 emergency 
room record shows complaints of chest pain on inspiration.  
In a September 2003 hearing before a hearing officer at the 
RO, the veteran testified to breathing problems in service, 
and that in April 1990, about four months post-discharge, she 
was treated for breathing problems and diagnosed with asthma 
by a civilian doctor, and later transferred her care to Dr. 
Setty when that physician moved.  

Medical records from Dr. Setty for the period from 1991 to 
1994, obtained in association with previous claims, are in 
the claims file, but may not have been considered by the RO.  
In a July 2001 VA Form 21-4142, and in testimony in a 
September 2003 hearing at the RO, the veteran reported 
continuing treatment by Dr. Setty from 1991 to 1996.  
Although the RO requested records in a September 2001 letter, 
the physician's address was incorrectly listed.  Thus, 
another attempt should be made to obtain a complete copy of 
all records from Dr. Setty, for the period from 1991 to 1996, 
as alleged.  The nature of the veteran's respiratory disorder 
should also be clarified since a March 2004 letter from Dr. 
Ghaly reflects a diagnosis of emphysema.

With respect to all issues on appeal, the Board also finds 
that the reports of the March 2000 VA examinations are not 
adequate for adjudication purposes.  There is no indication 
that the physician reviewed the claims file, and no opinions 
were provided as to the etiologies of the claimed 
disabilities.  The veteran should be afforded appropriate VA 
examinations to determine the current severity of her 
hypertension, and examinations with opinion as to the nature 
and etiology of mitral valve prolapse and her pulmonary 
disorder.  

In light of these circumstances, this case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The veteran should be requested to 
submit any medical evidence, not already 
of record, supportive of her claim that 
the current MVP and pulmonary 
disabilities are related to military 
service, or provide the RO with the 
information and authorization necessary 
for the RO to attempt to obtain such 
evidence on her behalf.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.

3.  In any event, the RO should undertake 
appropriate development to obtain the VA 
echocardiogram report cited in the March 
2000 VA examination report; medical 
records from Dr. Setty from 1991 to 1996 
(not already associated with the claims 
folder); treatment records from Dr. Rakla 
for the two-year period as identified by 
the veteran; and all pertinent VA and/or 
private records of continuing treatment 
for hypertension from October 2001 to the 
present.  

4.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and her representative and 
request them to provide a copy of the 
outstanding evidence.

5.  When all indicated record development 
has been completed, the veteran should be 
scheduled for a VA examination by a 
physician with appropriate expertise to 
determine the etiology of the MVP and any 
current pulmonary disorders.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should note such review in the 
examination report.  Any indicated 
studies should be performed.  Based upon 
the examination results and claims folder 
review, the examiner should provide an 
opinion with respect to each diagnosed 
disability, as to whether it is likely, 
at least as likely as not, or less likely 
than not, that the disorder originated in 
service or is otherwise etiologically 
related to the veteran's military 
service.  The rationale for all opinions 
expressed must be provided.

6.  The veteran should also be afforded 
an appropriate examination to assess the 
current severity of her hypertension.

7.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

8.  The RO should also undertake any other 
development it determines to be indicated.

9.  Then, the RO should readjudicate the 
claims based upon a review of all 
pertinent evidence and consideration of 
all applicable criteria.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified, but she has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




